                                                                                                                    UUSDC
                                                                                                                      S D C SSDNY
                                                                                                                                D N Y
                                                                                                                    DDOCUMENT
                                                                                                                       OC U ME NT
                                                                                                                    EELECTRONICALLY
                                                                                                                      L E C T R O NI C A L L Y FI  LE D
                                                                                                                                                FILED
                                                                                                                    DDOC
                                                                                                                       O C #:#:
                                                                                                                    DDATE
                                                                                                                       A T E FIFILED:
                                                                                                                                 L E D: 1 2 1 2 2 0 1 9
                                                           D e c e m b er 1 1, 2 0 1 9

   Vi a: E C F
                                                                                                        M E M O R A N D U M EENDORSED
                                                                                                        MEMORANDUM            N D O RS E D
   H o n or a bl e Gr e g or y H. W o o ds
   U nit e d St at es Distri ct J u d g e
   U nit e d St at es C o urt h o us e
   5 0 0 P e arl Str e et, C o urtr o o m 1 2 C
   N e w Y or k, N e w Y or k 1 0 0 0 7


                           R E:         E u g e n e D u n c a n v. A d dis o n H os pit alit y G r o u p L L C
                                        D o c k et: 1: 1 9- c v- 0 8 1 2 7- G H W


   D e ar J u d g e W o o ds,

               Pl ai ntiff r es p e ctf ull y r e q u ests a n a dj o ur n m e nt of t h e i niti al c o nf er e n c e i n t h e a b o v e
   r ef er e n c e d m att er c urr e ntl y s c h e d ul e d f or D e c e m b er 2 0, 2 0 1 9 as w ell as t h e d e a dli n e t o c o m pl et e
   a m e di ati o n pri or t o t h e i niti al c o nf er e n c e.

               D ef e n d a nts A d dis o n H os pit alit y Gr o u p L L C a n d 3 5t h S tr e et V e nt ur es L L C w er e s er v e d
   t hr o u g h t h e S e cr et ar y of St at e o n S e pt e m b er 3 0, 2 0 1 9. T o d at e, D ef e n d a nts A d dis o n H os pit alit y
   Gr o u p L L C a n d 3 5t h Str e et V e nt ur es L L C h a v e n ot c o nt a ct e d Pl ai ntiff, a p p e ar e d, a ns w er e d or
   ot h er wis e m o v e d i n t h e a b o v e r ef er e n c e d m att er. T h er ef or e, Pl ai ntiff r e q u ests t hirt y ( 3 0) d a ys t o
   m a k e a d diti o n al att e m pts t o c o nt a ct D ef e n d a nts. T his is t h e first r e q u est of its ki n d

               W e t h a n k y o u a n d t h e C o urt f or its ti m e a n d c o nsi d er ati o n o n t his m att er.




                                                                                             R es p e ctf ull y S u b mitt e d,

                                                                                         T h e M ar ks L a w Fir m, P. C.




                                                                                 B y:
                                                                                               Br a dl y G. M ar ks
       c         r     e       e                re r  c er e c e c e         e      r D e c e m b er 2 0, 2 0 1 9        r e         e br r , 2 0 2 0
   0       m     e          e er            r      e c e m       e me                e cr b e         e        r     e e m b er 1 1, 2 0 1 9 r er, D
       , re      e         er                   r 2 , 2020


SSO
  O ORDERED.
    O R D E R E D.
                                                                                             ______________________________________
                                                                                               ____________________________________
DDated:
  at e d: D e c e m b er 1 2, 2 0 1 9                                                                  GGREGORY
                                                                                                          R E G O R Y H.     W O O DS
                                                                                                                         H. WOODS
NNew
  e w YYork,
         or k, NNewe w YYorkor k                                                                     UUnited
                                                                                                        nit e d States
                                                                                                                St at es District
                                                                                                                         Distri ct JJudge
                                                                                                                                     u d ge
